Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 1 of 15




            COMPOSITE EXHIBIT “B”
OCS Search                                                             Page 1 of 2
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 2 of 15




                      MIAMI-DADE COUNTY CLERK OF THE                                                                 Contact Us     My Account

                      COURTS
                      HARVEY RUVIN


  CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

    BACK TO SEARCH


    ERENIA SEQUEIRA VS GARDA CL SOUTHEAST, INC.


                 Local Case Number:    2020-005580-CA-01                                Filing Date:    03/09/2020


                 State Case Number:    132020CA005580000001                         Judicial Section:   CA21


           Consolidated Case No.:      N/A                                               Case Type:     Discrimination - Employment or Other


                        Case Status:   OPEN




       Parties                                                                                                                      Total Of Parties: 2   +

       Hearing Details                                                                                                            Total Of Hearings: 0    +

      Dockets                                                                                                                      Total Of Dockets: 7    −

      EXPORT TO CSV


                                                                            Event
                 Number      Date            Book/Page     Docket Entry     Type         Comments

                             03/24/2020                    20 Day           Service
                                                           Summons
                                                           Issued


                 6           03/24/2020                    ESummons 20      Event        Parties: Garda CL Southeast Inc.
                                                           Day Issued


                 5           03/19/2020                    Receipt:         Event        RECEIPT#:2590003 AMT PAID:$10.00 NAME:JASON S REMER 44
                                                                                         W FLAGLER ST STE 2200 MIAMI FL 33130-6807 COMMENT:
                                                                                         ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-SUMMONS
                                                                                         ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                                         AMT:$10.00 RECEI


                 4           03/18/2020                    (M) 20 Day (C)   Event
                                                           Summons (Sub)
                                                           Received


                 3           03/11/2020                    Receipt:         Event        RECEIPT#:3590194 AMT PAID:$401.00 NAME:JASON S REMER 44
                                                                                         W FLAGLER ST STE 2200 MIAMI FL 33130-6807 COMMENT:
                                                                                         ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT
                                                                                         FILING FEE 1 $401.00 $401.00 TENDER TYPE:E-FILING ACH
                                                                                         TENDER AMT:$401.00 RE


                 2           03/09/2020                    Complaint        Event




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                    4/29/2020
OCS Search                                                             Page 2 of 2
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 3 of 15


                                                                                      Event
                     Number       Date           Book/Page          Docket Entry      Type        Comments

                     1            03/09/2020                        Civil Cover       Event
                                                                    Sheet - Claim
                                                                    Amount




      BACK TO SEARCH
  Please be advised:

  The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
  completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
  and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
  Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
  contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
  Office.

  If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
  above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



      General
      Online Case Home        Civil / Family Courts Information      Login                                                                    HARVEY RUVIN
                                                                                                                                              Miami-Dade County
                                                                                                                                              Clerk of the Courts
      Help and Support
                                                                                                                                              73 W. Flagler Street
      Clerk's Home       Privacy Statement     ADA Notice         Disclaimer   Contact Us                                                     Miami, Florida 33130

      About Us                                                                                                                                305-275-1155




                                                                                                                          ©2020 Clerk of the Courts. All rights reserved.




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                              4/29/2020
         Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 4 of 15



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

              Garda CL Southeast, Inc.                                                                                                               March 30, 2020
              Brett Kaplan Litigation & Liability Claims Specialist
              GardaWorld
              2000 NW Corporate Blvd
              Boca Raton FL 33431



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                            Item: 2020-84
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Garda CL Southeast, Inc.

 2.                          Title of Action:            Erenia Sequeira vs. Foreign Profit Corporation, Garda CL Southeast, Inc.

 3.                Document(s) Served:                   Summons in a Civil Case
                                                         Complaint
                                                         Civil Cover Sheet
                                                         Complex Business Court

 4.                           Court/Agency:              Miami-Dade County 11th Judicial Circuit Court

 5.                            State Served:             Florida

 6.                           Case Number:               2020-005580-CA-01

 7.                               Case Type:             Wage & Hour Federal Statutory Violation

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Monday 03/30/2020

 10.                          Date to Client:            Monday 03/30/2020

 11.         # Days When Answer Due:                     20                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Sunday 04/19/2020                      Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Jason S. Remer, Esquire
               (Name, City, State, and Phone Number)
                                                         Miami, FL
                                                         305-416-5000

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             101

 16.                                      Notes:         None

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 5 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 6 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 7 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 8 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 9 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 10 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 11 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 12 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 13 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 14 of 15
Case 1:20-cv-21783-KMM Document 1-2 Entered on FLSD Docket 04/29/2020 Page 15 of 15
